351 Ill. App. 107 (1953)
113 N.E.2d 475
Blum and Sang, Appellees,
v.
Morris Kurtzon and Celia Kurtzon, Appellants.
Gen. No. 45,672.
Illinois Appellate Court.
Opinion filed May 12, 1953.
Released for publication August 4, 1953.
Heineman & Langsett, for appellants.
Frederie W. Heineman, Paul A.H. Shults, and Robert M. Grossmann, of counsel.
Francis X. Busch, and Vincent J. Carney, for appellees.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE ROBSON.
Reversed and remanded.
Not to be published in full.